Title: To Thomas Jefferson from Henry Dearborn, 23 February 1805
From: Dearborn, Henry
To: Jefferson, Thomas


                  
                     Sir 
                     
                     War Department February 23d. 1805
                  
                  I have the honor of proposing for your approbation the following appointments in the Militia of the District of Columbia (viz)
                  James Calder to be Lieutenant of light Infantry in the first Legion, vice, Charles McLaughlin promoted—
                  James Stevens to be Ensign of light Infantry in the first Legion, vice, James Harrison resigned
                  Accept, Sir, the assurances of my high respect and consideration.
                  
                     H. Dearborn 
                     
                  
                  
                     Feb. 23. 05.
                     Approved
                                          
                  
                            
                            Th: Jefferson
                     
                        
               